Case 5:20-cv-02155-LHK Document 121-3 Filed 09/14/20 Page 1 of 10




       EXHIBIT 2
                         Case 5:20-cv-02155-LHK Document  121-3
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 2 of 10




            Zoom Privacy Statement
            Last updated: August 2020



            What this Statement Covers

            Supplementary Informa on

               Applying for a Job at Zoom

               Your California Privacy Rights

               Zoom for Government

               Zoom and Children

               Zoom App Marketplace & Other Sites, Mobile Applica ons and Services

            Personal Data We Process & How We Use It

            How We Share Personal Data

            Data Subject Privacy Rights and Choices

            European Privacy Rights

            Interna onal Transfers

            Reten on

            Security

            How to Contact Us

            Change Log



            Zoom Video Communica ons, Inc., and its subsidiaries, aﬃliates and parent companies (“Zoom”, “we”, “us” or “our”) is commi ed to protec ng your privacy
            and ensuring you have a posi ve experience when you use our video conferencing and communica on services (the “Services”), visit our webpages, interact
            with us on social media, or a end a Zoom sponsored event oﬄine or online.

            This Statement explains Zoom’s prac ces when we process your “personal data,” which is informa on that relates to an iden ﬁed or iden ﬁable individual.
            To “process” or “processing” means any use of personal data including, transferring, collec ng, recording, storing, using, analyzing, combining, disclosing or
            dele ng it.

            This Statement may be updated periodically. If we plan to make any material changes to the way we handle personal data as described here, we will no fy
            you by pos ng an updated version of this Statement on our website. Changes to this Statement are summarized in our Change Log. We may supplement this
            Statement with “just-in- me” no ces, or other disclosures contained within or in connec on with the provision of the Services, which may describe in more
            detail our data collec on, use and sharing prac ces. Unless we say otherwise, such supplemental privacy statements will govern how we may process the
            informa on in the context of the speciﬁc product or service.


            What this Statement Covers
            This Statement applies to the personal data we process as a data controller, that is, as the party that determines what data to collect and why. You provide
            some of this data directly, and we get some of it by collec ng data about your interac ons, use, and experiences with the Services. The data we collect
            depends on the context of your interac ons with Zoom and the choices you make, including the products and features you use. We also obtain data about
            you from third par es.

            When you use Zoom’s Services through a Zoom account holder, such as your employer or school, the processing of your personal data is determined and
            administered by that account holder under its privacy policies. If you have ques ons about how and why your personal data is collected, the legal basis for
            processing, or requests regarding your personal data, please refer to the account holder’s privacy statement and direct your inquiries to the account holder or
            its administrator.
 Skip to main content


            Supplementary Informa on
            Being Considered for a Job at Zoom
https://zoom.us/privacy                                                                                                                                                       1/9
                         Case 5:20-cv-02155-LHK Document  121-3
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 3 of 10
           Please see our Candidate Privacy Statement (/docs/en-us/candidate-privacy-statement.html) for supplemental informa on on the personal data we process
           in connec on with our recrui ng eﬀorts.


           Your California Privacy Rights
           If you are a resident of the State of California, this Privacy Statement is supplemented by our California Privacy Rights Statement (/docs/en-us/ca-privacy-
           rights.html) that explains your California privacy rights and how you can exercise these rights.


           Zoom for Government
           The following sec on on Zoom for Government (ZfG) supplements this Privacy Statement. Where terms diﬀer, this sec on takes precedence.

           ZfG is hosted in the United States in a separate cloud authorized by FedRAMP and is accessible by way of a separate website (www.zoomgov.com
           (h p://www.zoomgov.com/)). If you use the ZfG service:

                  All data collected about you while using the ZfG service or the ZfG website is stored in the United States of America;
                  Your data is only processed by Zoom in accordance with FedRAMP “moderate impact level” control standards;
                  The sec ons in this Statement related to data handling outside the United States do not apply to the personal data collected by Zoom about you in
                  connec on with your use of the ZfG service or ZfG website;
                  With regard to the Zoom App Marketplace, we do not allow third par es to use any personal data obtained from us for their own purposes, unless it is
                  with your consent (e.g. when you download an app from the Zoom for Government Marketplace: h ps://marketplace.zoomgov.com/
                  (h ps://marketplace.zoomgov.com/)).


           Zoom and Children
           Zoom does not knowingly allow children under the age of 16 to sign up for their own accounts. Primary and secondary schools or districts register to use
           Zoom’s video communica ons pla orm through a “K-12/Primary and Secondary Account.” Please see Zoom’s K-12/Primary and Secondary Privacy
           Statement (h ps://zoom.us/docs/en-us/schools-privacy-statement.html) for addi onal informa on. Where terms diﬀer, as with the limita ons on adver sing
           in K-12 Accounts, the K-12/Primary and Secondary Privacy Statement takes precedence.


           Zoom App Marketplace & Other Sites, Mobile Applica ons and Services
           This Privacy Statement does not apply to any third-party applica ons or so ware that you elect to add to the Services (“Third Party Services”), or any other
           third-party websites, mobile applica ons, or online products, services or businesses you may access from the Services. When you download an App from the
           Zoom App Marketplace, for example, the app publisher provides its own terms of service, privacy policy and support informa on. Please review that
           informa on carefully.



           Personal Data We Process & How We Use It
           The table below describes Zoom’s processing of personal data as a data controller. The table does not cover customer content, including any personal data
           about you that may be contained in customer content—such as mee ng or call recordings or transcripts—because the customer (the Zoom account holder),
           rather than Zoom, controls how customer content is processed. Any ques ons about the processing of customer content should be addressed to the
           customer directly.

             Personal Data Processing


                                                                                                                                                  Legal Basis

                                                                                                                                                  [Applies only in the
                                                                                                                                                  EEA, and only within
             Types of Personal Data                                       How We Get It                             What we do with it            the meaning of the EU’s
                                                                                                                                                  General Data
                                                                                                                                                  Protec on Regula on
                                                                                                                                                  (GDPR)]




 Skip to main content




https://zoom.us/privacy                                                                                                                                                     2/9
                         Case 5:20-cv-02155-LHK Document  121-3
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 4 of 10
             Personal Data Processing


                                                                                                                               Legal Basis

                                                                                                                               [Applies only in the
                                                                                                                               EEA, and only within
             Types of Personal Data                                   How We Get It                What we do with it          the meaning of the EU’s
                                                                                                                               General Data
                                                                                                                               Protec on Regula on
                                                                                                                               (GDPR)]



             Account User Data                                        From the free Zoom Account          Enroll you in the           Contract
             Informa on we collect when you register for a free       registrant                          Services                    Legi mate
             Zoom Account, such as:                                                                       Display your user           Interests
                   Date of birth (for age-veriﬁca on purposes only,                                       avatar to mee ng
                   Zoom does not retain or use this informa on for                                        par cipants.
                   any other purpose)                                                                     Provide you with
                   First Name                                                                             support
                   Last Name                                                                              Send marke ng
                   Phone (op onal)                                                                        communica ons,
                   Email                                                                                  where permi ed
                   Language preference                                                                    Provide
                   User IDs and Password (if Single Sign On is not                                        announcements
                   used)                                                                                  related to so ware
                   Proﬁle Picture for avatar (op onal)                                                    updates, upgrades,
                   Department (op onal)                                                                   and system
                   Mee ng schedule                                                                        enhancements
                                                                                                          Run opt-in
                                                                                                          contests,
                                                                                                          sweepstakes or
                                                                                                          other promo onal
                                                                                                          ac vi es
                                                                                                          Provide you with
                                                                                                          Zoom event
                                                                                                          informa on and
                                                                                                          oﬀers from us or
                                                                                                          Zoom event co-
                                                                                                          sponsors


             Paid Account Holder Data                                 From the Paid Zoom Account          Create a Zoom               Contract
             Informa on we collect for a Paid Zoom Account, such      registrant                          Account                     Legi mate
             as:                                                                                          Provide Zoom                Interests
                   Zoom Account User Data (listed above)                                                  services
                   Billing name                                                                           Respond to
                   Billing phone                                                                          requests for
                   Billing address                                                                        support
                   Payment method                                                                         Send marke ng
                   Company Name (if applicable)                                                           communica ons,
                   Employee count (if applicable)                                                         where permi ed
                                                                                                          Provide
                                                                                                          announcements
                                                                                                          related to so ware
                                                                                                          updates, upgrades,
                                                                                                          and system
                                                                                                          enhancements




 Skip to main content




https://zoom.us/privacy                                                                                                                                  3/9
                         Case 5:20-cv-02155-LHK Document  121-3
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 5 of 10
             Personal Data Processing



                                                                                                                                    Legal Basis

                                                                                                                                    [Applies only in the
                                                                                                                                    EEA, and only within
             Types of Personal Data                                   How We Get It                     What we do with it          the meaning of the EU’s
                                                                                                                                    General Data
                                                                                                                                    Protec on Regula on
                                                                                                                                    (GDPR)]



             Opera on Data                                            Automa cally through use of the          Facilitate the              Contract
             Technical informa on from Zoom’s so ware or systems      Services                                 delivery and                Legi mate
             hos ng the Services, and from the systems, applica ons                                            op miza on of the           interests
             and devices that are used to access the Services, such                                            Services                    Protect vital
             as:                                                                                               Monitor                     interests
                   Conﬁgura on Data: informa on about the                                                      performance of our          Legal
                   deployment of Zoom Services and related                                                     data centers and            compliance
                   environment informa on.                                                                     networks
                   Mee ng metadata: metrics about when and how                                                 Provide Account
                   mee ngs were conducted.                                                                     dashboards and
                   Feature Usage Data: informa on about if and how                                             reports
                   Service features were used.                                                                 Provide support
                   Performance Data: metrics related to how the                                                Maintain the
                   Services perform.                                                                           security of our
                   Service Logs: informa on on system events and                                               infrastructure and
                   states.                                                                                     Services
                                                                                                               Administer our
                                                                                                               disaster recovery
                                                                                                               plans and policies
                                                                                                               Detect, inves gate
                                                                                                               and stop
                                                                                                               fraudulent,
                                                                                                               harmful,
                                                                                                               unauthorized or
                                                                                                               illegal ac vity
                                                                                                               (“fraud and abuse
                                                                                                               detec on”)
                                                                                                               Conﬁrm
                                                                                                               compliance with
                                                                                                               contractual
                                                                                                               obliga ons
                                                                                                               Comply with legal
                                                                                                               obliga ons
                                                                                                               Create anonymized
                                                                                                               and/or aggregated
                                                                                                               data to improve
                                                                                                               our products and
                                                                                                               for other lawful
                                                                                                               business purposes


             Support and Feedback Data, such as:                      Directly from a Zoom user                Respond to                  Contract
                  Support Data: informa on that has been provided                                              requests for                Legi mate
                  by a customer to Zoom or is otherwise processed                                              support                     interests
                  in connec on with support ac vi es such as                                                   Conduct
                  support chats or calls (including recordings of                                              anonymized,
                  those calls) and Service support ckets.                                                      aggregated
                  Survey Data: feedback from in-service Survey                                                 analy cs to
                  data relates to a customer’s Net Provider Score                                              improve
                  (“NPS”) and other similar in-Service surveys or                                              performance
                  feedback in rela on to use of the relevant
                  Services.




 Skip to main content




https://zoom.us/privacy                                                                                                                                       4/9
                         Case 5:20-cv-02155-LHK Document  121-3
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 6 of 10
             Personal Data Processing



                                                                                                                                              Legal Basis

                                                                                                                                              [Applies only in the
                                                                                                                                              EEA, and only within
             Types of Personal Data                                     How We Get It                          What we do with it             the meaning of the EU’s
                                                                                                                                              General Data
                                                                                                                                              Protec on Regula on
                                                                                                                                              (GDPR)]



             Approximate Loca on (e.g., nearest city or town)           Automa cally through your use of              Connect you to the             Contract
                                                                        the Services                                  nearest data center            Legi mate
                                                                                                                      Comply with                    interests
                                                                                                                      privacy and other              Legal
                                                                                                                      laws – for example,            obliga on
                                                                                                                      so we can provide
                                                                                                                      you with the right
                                                                                                                      no ces for your
                                                                                                                      area
                                                                                                                      Suggest choices
                                                                                                                      such as language
                                                                                                                      preferences
                                                                                                                      Monitor
                                                                                                                      performance of our
                                                                                                                      data centers and
                                                                                                                      networks
                                                                                                                      Route support
                                                                                                                      requests


             Persistent Iden ﬁers on Marke ng Pages                     Depending on how you choose to                Analyze how our                Consent
             Data collected through the use of cookies and pixels       conﬁgure our cookie preference tool,          website is used so             Legi mate
             from tools (such as Google Analy cs and                    we may collect this info                      we can improve                 Interests
             Google Ads), such as:                                      automa cally from our Marke ng                your experience
                    Internet protocol (IP) addresses,                   Pages and other online services               Complete orders
                    Browser type,                                                                                     and remember
                    Internet service provider (ISP),                                                                  your se ngs
                    Referrer URL,                                                                                     Iden fying
                    Exit pages, the ﬁles viewed on our marke ng                                                       language
                    sites (e.g., HTML pages, graphics, etc.),                                                         preferences
                    Opera ng system, and                                                                              Evaluate the
                    Date/ me stamp                                                                                    success of our
                    Approximate loca on (e.g., nearest city or town)                                                  Marke ng
                    Please see our Cookie Policy                                                                      campaigns
                    (h ps://zoom.us/cookie-policy) for more detail.                                                   Marke ng,
                                                                                                                      including
                                                                                                                      facilita ng tailoring
                                                                                                                      of adver sing you
                                                                                                                      see when you are
                                                                                                                      on other online
                                                                                                                      services


             Persistent Iden ﬁers on Product Pages                      Automa cally when you use the                 Provide the Service            Contract
             These are third-party cookies that are necessary for       Services from your web browser                Provide Technical              Legi mate
             technical support and to deliver the service. Please see                                                 Support                        Interests
             our Cookie Policy (h ps://zoom.us/cookie-policy) for
             more detail.

             Marke ng Data                                              From Third Par es and public                  Marke ng                       Legi mate
                  Data enrichment services (only in connec on           sources                                       ac vi es                       Interests
                  with Marke ng Pages)                                                                                Sending marke ng
                  Email marke ng lists (where permi ed under                                                          communica ons
                  applicable law)                                                                                     Providing tailored
                                                                                                                      informa on about
                                                                                                                      our Services


 Skip to main content




https://zoom.us/privacy                                                                                                                                                 5/9
                          Case 5:20-cv-02155-LHK Document  121-3
                                                   ZOOM PRIVACY     Filed 09/14/20
                                                                STATEMENT - Zoom   Page 7 of 10
              Personal Data Processing


                                                                                                                                                 Legal Basis

                                                                                                                                                 [Applies only in the
                                                                                                                                                 EEA, and only within
              Types of Personal Data                                      How We Get It                            What we do with it            the meaning of the EU’s
                                                                                                                                                 General Data
                                                                                                                                                 Protec on Regula on
                                                                                                                                                 (GDPR)]



              Zoom sponsored or co-sponsored Event A endee                From you or the party responsible for           Communicate with              Contract
              informa on                                                  registering you for a Zoom                      you about the                 Consent
                    Event tle & details                                   sponsored event                                 event                         Legi mate
                    Name                                                                                                  Run opt-in                    interests
                    Email address                                                                                         contests,
                    Employer (if applicable)                                                                              sweepstakes or
                    Job Title (if applicable)                                                                             other promo onal
                                                                                                                          ac vi es
                                                                                                                          Provide you with
                                                                                                                          informa on and
                                                                                                                          oﬀers from us or
                                                                                                                          event co-sponsors


            Customer Content
            Customer content is the “in-session” informa on you give us directly through your use of the Services, such as mee ng recordings, ﬁles, chat logs, and
            transcripts, and any other informa on uploaded while using the Services. Zoom uses customer content only in connec on with providing the Services – we
            do not monitor, sell or use customer content for any other purposes.

            We do not control the ac ons of anyone with whom you or any other Service user may choose to share informa on. Therefore, we cannot and do not
            guarantee that any customer content you or any user provides to the Services will not be viewed by unauthorized persons. Nor can Zoom control the
            informa on a user may choose to share during a mee ng. Although Zoom account holders can set privacy op ons that limit access to certain areas of the
            Services, please be aware that no security measures are perfect or impenetrable and that we are not responsible for circumven on of any security measures
            contained on the Services. You should be cau ous about the access you provide to others when using the Services, and the informa on you choose to share
            when using the Services.

            Zoom’s Product and Marke ng Pages
            Zoom generally processes personal data in two diﬀerent manners using its websites and apps. First, Zoom processes personal data it obtains from the
            webpages or mobile applica on interfaces that Zoom uses to provide its Services, such as the landing page a user sees a er clicking on a link to join a
            mee ng (Zoom’s “Product Pages”). Product Pages also include webpages and links that are only accessible to a Zoom account holder a er they login to their
            Zoom account. Product Pages serve only third-party cookies that are necessary for technical support and to deliver the service. There are no interest-based
            adver sing cookies on Product Pages.

            Second, Zoom processes personal data obtained from its webpages that are accessible without logging in to a Zoom account (Zoom’s “Marke ng Pages”).
            Marke ng Pages, such as www.zoom.us, are designed to encourage sales of Zoom subscrip ons. They tell you about our product, plans, and pricing,
            features, and other related informa on.

            Like many companies, we use adver sing services that try to tailor online ads to your interests based on informa on collected via cookies and similar
            technologies on our Marke ng Pages. This is called interest-based adver sing. You can get more informa on and opt-out of the use of cookies on our
            Marke ng Pages by clicking the Do Not Sell My Personal Informa on link in the footer of this webpage. You will need to set your preferences from each
            device and each web browser from which you wish to opt-out. This feature uses a cookie to remember your preference, so if you clear all cookies from your
            browser, you will need to re-set your se ngs. For more informa on regarding cookies or similar technologies, please review our Cookie Policy
            (h ps://zoom.us/cookie-policy).

            Our Referral Program

            You can use our referral program to tell others about Zoom in certain jurisdic ons (where permi ed under applicable law). When you do, you will be asked to
            provide that person’s name and email so that we can contact them. We rely on you to make sure the person you are referring to us has agreed to be
            contacted by us. We will send a one- me email invi ng them to visit a Marke ng Page. Unless that person says they want to hear more, we will only use
            their name and email address to send this one- me email and to maintain an ac vity log of our referral program where permi ed by law.



            How We Share Personal Data
            We only share personal data with companies, organiza ons or individuals outside of Zoom when one of the following circumstances applies:

            With Consent
            We may share personal data with companies, organiza ons, individuals outside of Zoom and others when we have consent from an individual (as applicable).

            With Zoom Partners
 Skip to mainIf content
                Zoom received your personal data from a third-party partner and you become a Customer, Zoom may disclose select personal data to that partner or their
             designee for the purpose of the partnership agreement; for example, to reward a referral partner from a co-sponsored event. Zoom’s partners have
             contractually agreed to comply with appropriate privacy and security obliga ons.

            For corporate transac ons

https://zoom.us/privacy                                                                                                                                                    6/9
                         Case 5:20-cv-02155-LHK Document  121-3
                                                  ZOOM PRIVACY     Filed 09/14/20
                                                               STATEMENT - Zoom   Page 8 of 10
            We may share personal data with actual or prospec ve acquirers, their representa ves and other relevant par cipants in, or during nego a ons of, any sale,
            merger, acquisi on, restructuring, or change in control involving all or a por on of Zoom’s business or assets, including in connec on with bankruptcy or
            similar proceedings.

            For business purposes
            We provide personal data to vendors and services providers to help us provide the Services and for Zoom’s business purposes. Examples include public cloud
            storage vendors, carriers, payment processor, and service provider for managing customer support ckets. Zoom contractually prohibits such vendors from
            using the personal data for any reason other than to provide the contracted-for services and Zoom contractually requires its vendors to comply with all
            appropriate privacy and security requirements.

            For legal reasons
            We share personal data with companies, organiza ons or individuals outside of Zoom if we believe that access, use, preserva on or disclosure of the
            informa on is reasonably necessary to:

                         meet any applicable law or respond to valid legal process, including from law enforcement or other government agencies.
                         enforce applicable Terms of Service, including inves ga on of poten al viola ons.
                         detect, prevent, or otherwise address fraud, security or technical issues.
                         protect against harm to the rights, property or safety of Zoom, our users or the public as required or permi ed by law, including to help prevent
                         the loss of life or serious injury of anyone.


            For more informa on about data we disclose in response to requests from law enforcement and other government agencies, please see our Guidelines
            (/docs/en-us/government-requests-guide.html) for Government Requests.



            Data Subject Privacy Rights and Choices
            Right to Correct or Update Your Informa on
            If you would like to correct or update informa on that you have provided to us, please logon to www.zoom.us and update your proﬁle.

            Marke ng Communica ons
            You may receive marke ng email communica ons from us where permissible. If you would like to stop receiving these communica ons, you can update your
            preferences by using the “Unsubscribe” link found in those emails.


            European Privacy Rights
            If you reside in the European Economic Area, you may have the right to exercise certain privacy rights available to you under applicable laws. We will process
            your request in accordance with applicable data protec on laws. We may need to retain certain informa on for record-keeping purposes or to complete
            transac ons that you began prior to reques ng any dele on.

                  Right not to provide consent or to withdraw consent. We may seek to rely on your consent in order to process certain personal data. Where we do so,
                  you have the right not to provide your consent or to withdraw your consent at any me. This does not aﬀect the lawfulness of the processing based
                  on consent before its withdrawal.
                  Right of access and/or portability. You may have the right to access the personal data that we hold about you and, in some limited circumstances,
                  have that data provided to you so that you can provide or “port” that data to another provider.
                  Right of erasure. In certain circumstances, you may have the right to the erasure of personal data that we hold about you (for example if it is no longer
                  necessary for the purposes for which it was originally collected).
                  Right to object to processing. You may have the right to request that Zoom stop processing your personal data and/or to stop sending you marke ng
                  communica ons.
                  Right to rec ﬁca on. You may have the right to require us to correct any inaccurate or incomplete personal informa on.
                  Right to restrict processing. You may have the right to request that we restrict processing of your personal data in certain circumstances (for example,
                  where you believe that the personal data we hold about you is not accurate or lawfully held).
                  Right to lodge a complaint to your local Data Protec on Authority. If you are an EEA resident, you have the right to complain to a data protec on
                  authority (h ps://edpb.europa.eu/about-edpb/board/members_en) about our collec on and use of your personal data.

            How to Exercise Your Rights
            To exercise any of the rights above, email us at privacy@zoom.us (mailto:privacy@zoom.us). You may also submit a request to the following address:

            Zoom Video Communica ons, Inc.

            A en on: Data Privacy Oﬃcer

            55 Almaden Blvd, Suite 600

            San Jose, CA 95113

            Please iden fy yourself and specify your request. If you have a password protected Zoom account, we will use your account informa on to verify your
            iden ty. If not, we will ask you to provide addi onal veriﬁca on informa on. What we request will depend on the nature of your request, how sensi ve the
            informa on is, and how harmful unauthorized disclosure or dele on would be.

             We use commercially reasonable eﬀorts to delete your personal data as required but retain records necessary to comply with a governmental authority or
             applicable federal, state, or local law. Where legally permi ed, we may decline to process requests, including requests that are unreasonably repe ve or
 Skip to mainsystema
               content c, require dispropor onate technical eﬀort, or jeopardize the privacy of others.


            Interna onal Transfers

https://zoom.us/privacy                                                                                                                                                       7/9
                        Case 5:20-cv-02155-LHK Document  121-3
                                                 ZOOM PRIVACY     Filed 09/14/20
                                                              STATEMENT - Zoom   Page 9 of 10
           Zoom operates globally, which means personal data may be stored and processed (for example stored in a data center) in any country where we or our
           service providers have facili es or hold events. By using Zoom or providing personal data for any of the purposes stated above, you acknowledge that your
           personal data may be transferred to or stored in the United States or in other countries around the world. Such countries may have data protec on rules that
           are diﬀerent and less protec ve than those of your country.

           If you are a resident of the European Economic Area (EEA), and your personal data is transferred outside of the EEA, we will:

                 Process it in a territory which the European Commission has determined provides an adequate level of protec on for personal informa on; or
                 Implement appropriate safeguards to protect your personal informa on, including transferring it in accordance with applicable transfer mechanism,
                 including the European Commission's standard contractual clauses (h ps://eur-lex.europa.eu/legal-content/EN/TXT/?uri=celex%3A32010D0087).


           Reten on
           We will retain personal data for as long as required to do what we say we will in this Statement, unless a longer reten on period is required by applicable
           law. The criteria used to determine our reten on periods include:

                 The length of me we have an ongoing rela onship with you and provide our services to you (for example, for as long as you have an account with us
                 or keep using our services);
                 Whether we have a legal obliga on to keep the data (for example, certain laws require us to keep records of your transac ons for a certain period of
                   me before we can delete them); or
                 Whether reten on is advisable in light of our legal posi on (such as in regard to applicable statutes of limita ons, li ga on or regulatory
                 inves ga ons).

           Customers can delete their own accounts.


           Security
           Zoom is commi ed to protec ng your personal data. We use reasonable and appropriate technical and organiza onal measures to protect personal data
           from loss, misuse and unauthorized access, disclosure, altera on and destruc on, taking into due account the risks involved in the processing and the nature
           of the personal data. If you have any ques ons about the security of your data, please contact our security team at security@zoom.us



           How to Contact Us
           If you have any privacy-related ques ons or comments related to this Statement, please send an email to privacy@zoom.us (mailto:support@zoom.us). You
           can also contact us by wri ng to this address:

           Zoom Video Communica ons, Inc.

           A en on: Data Privacy Oﬃcer

           55 Almaden Blvd, Suite 600

           San Jose, CA 95113




           EU Representa ve
           Lionheart Squared Ltd
           A n: Data Privacy
           2 Pembroke House
           Upper Pembroke Street 28-32
           Dublin
           DO2 EK84
           Republic of lreland

           email: zoom@LionheartSquared.eu (mailto:zoom@LionheartSquared.eu)




           Data Protec on Oﬃcer
           Deborah Fay is our Data Protec on Oﬃcer for the EEA and she can also be contacted at privacy@zoom.us (mailto:privacy@zoom.us).


           Change Log
           Summary of Updates Made:

             Date of Update      Summary of Changes



              March 29, 2020     Revised en re Statement to be more readable and transparent. We did not change any data prac ces, only how we described them.
 Skip to main content




https://zoom.us/privacy                                                                                                                                                   8/9
                            Case 5:20-cv-02155-LHK Document  121-3STATEMENT
                                                      ZOOM PRIVACY   Filed 09/14/20
                                                                            - Zoom  Page 10 of 10
               July 2020                        Removed “A en on Tracker” language, due to feature removal on April 5
                                                Added language required by TrustArc, our veriﬁca on vendor
                                                Added GDPR speciﬁc language.
                                                Clariﬁed language to improve readability and transparency

                                         We did not change or add any data prac ces, only how we described them.

               August 2020                      Removed references to the invalidated Privacy Shield.




      About (/about)                            Download (/download)                      Sales (/contactsales)                   Support                            Language
                                                                                                                                  (h p://support.zoom.us)
      Zoom Blo (h p://blog.zoom.us/)            Mee ngs Client                            1.888.799.9666                                                                English
      Customer (/customer/all)                  (/download#client_4mee ng)                (tel:1.888.799.9666)                    Test Zoo (/test)
      Our Tea (/team)                           Browser Extensio                          Contact Sale (/contactsales)            Accoun (/account)
      Career (/careers)                         (/download#chrome_ext)                    Plans & Pricin (/pricing)               Support Center
      Integra on (/integra ons)                 Outlook Plug-in                           Request a Dem (/livedemo)               (h p://support.zoom.us)
                                                                                                                                  Live Trainin (/livetraining)
                                                                                                                                                                            (h p://blog.zoom.us/)
      Partner (/partners)                       (/download#outlook_plugin)                Webinars and Event (/events)
      Investor                                  Lync Plug-i                                                                       Feedbac (/feed)
                                                                                                                                                                     (h p://www.linkedin.com/company/2532
      (h ps://investors.zoom.us/)               (/download#lync_plugin)                                                           Contact U (/contact)
      Pres (/press)                             iPhone/iPad Ap                                                                    Accessibilit (/accessibility)
      Media Ki (h ps://zoom.us/media-           (/download#client_iphone)                                                         Privacy and Security
      kit)                                      Android Ap                                                                        (/docs/en-us/privacy-and-          (h p://www.twi er.com/zoom_us)
      Resource (/resources)                     (/download#mobile_app)                                                            security.html)
      Brand Guidelines
      (h ps://zoom.us/brandguidelines)
                                                                                                                                                                     (h p://www.youtube.com/zoommee ngs


      Copyright ©2020 Zoom Video Communica ons, Inc. All rights reserved. Privacy & Legal Policies (/legal)   About Ads (/privacy#about-ads)   Do Not Sell My Personal Informa on/www.facebook.com/zoomvideoco
                                                                                                                                                                           (h p:/  Cookie
      Preferences Security (/security)




https://zoom.us/privacy                                                                                                                                                                                   9/9
